August 27, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    DOV AVNI KAMINETZKY, Appellant

NO. 14-14-00410-CV                          V.

                          DOSOHS I, LTD, Appellee
                     ________________________________

     Today the Court heard appellee's motion to dismiss the appeal from the
judgment signed by the court below on March 31, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Dov Avni Kaminetzky.


      We further order this decision certified below for observance.